December 17, 1915.
The principles anounced in Lillard v.Melton, 103 S.C. 10, 87 S.E. 421, are conclusive of all questions presented in this case, except one: That the act creating the highway commission for Greenville county (29 Stat. 491) violates the provision of the Constitution (art. I, sec. 14), that the three departments of the government shall be separate and distinct, and no persons exercising the functions of one shall assume or discharge the duties of any other.
The provisions of the act which are alleged to be in contravention of the section of the Constitution above referred to are these: 1. That the members of the commission shall be appointed and removed by the Governor, upon the recommendation of a majority of the Greenville delegation in the legislature. 2. That the commission "shall meet, confer with and report to the delegation from Greenville county every two months and from time to time as may be necessary with reference to the prosecution of said work and the discharge of their duties as herein provided." *Page 54 
It is contended that, in these matters, the act confers upon members of the legislature executive and administrative functions. As to the first of these contentions, learned counsel appear to have overlooked two decisions of this Court, which are conclusive of the question.Elledge v. Wharton, 89 S.C. 113, 71 S.E. 657; State v.Bowden, 92 S.C. 393, 396, 75 S.E. 393.
The second contention is equally untenable. Clearly, the supervision of public work is not an inherent function of the executive department. The legislature had the power, as held in Lillard's case, to have the work done by and through such agencies as it saw fit. A fortiori, it had authority to have such agencies confer with and report to the legislature itself, or to a committee of that body, or any other agency that it might select. It chose, for that purpose, the Greenville delegation, upon the supposition, no doubt, that, being residents of the county and directly interested in the proper prosecution of the work, they would give it most careful attention. Though it is not necessary to the validity of such a provision that its wisdom should be made to appear, it is apparent, in the possibility that such conference and report might show the necessity for additional legislation for the most successful and economic prosecution and completion of the work.
Judgment affirmed.
MESSRS. JUSTICE HYDRICK, WATTS and GAGE, and CIRCUIT JUDGES PRINCE, DeVORE, SHIPP, SEASE, RICE, BOWMAN, MOORE and SMITH concur in the opinion of the Court. MR. JUSTICE FRASER and CIRCUIT JUDGE GARY concur in the result.
MR. CHIEF JUSTICE GARY and CIRCUIT JUDGE MAULDIN dissent. *Page 55